Citation Nr: 1232314	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 60 percent for diabetes mellitus, on an extraschedular basis only.

3.  Entitlement to an initial disability rating in excess of 10 percent for right foot diabetic lesions, on an extraschedular basis only.

4.  Entitlement to an initial disability rating in excess of 10 percent for left foot diabetic lesions, on an extraschedular basis only.

5.  Entitlement to an earlier effective date for a grant of service connection for right foot diabetic lesions. 

6.  Entitlement to an earlier effective date for a grant of service connection for left foot diabetic lesions. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychosis and/or schizophrenia. 

8.  Entitlement to service connection for bilateral hammertoes.

(The matter of eligibility for payment and reasonableness of attorney fees from past-due benefits is the subject of a concurrently but separately issued Board decision).


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), multiple Board decisions, a United States Court of Appeals for Veterans Claims (Court) Memorandum Decision, and a Joint Motion for Court Remand (Joint Motion).

Preliminarily, the Board notes that the issues of entitlement to earlier effective dates for right and left foot diabetic lesions are on appeal as listed above.  In a March 2009 Joint Motion, the Board was directed to provide more complete reasons and bases for its determination that the issues were not on appeal.  In a subsequent February 2010 decision, the Board listed those issues on the title page and requested particular actions regarding those issues while on remand to the RO.  Although that decision did not address whether the issues were perfected, the Board finds that the decision implicitly determined that issues were in appellate status.  Accordingly, the issues are listed on appeal and are addressed herein.  

Next, a March 2009 Joint Motion remanded the issues of entitlement to increased initial evaluations for diabetes mellitus and right and left foot diabetic lesions for additional discussion regarding referral for consideration of extraschedular evaluations.  The Board thus finds that the schedular portions of the increased evaluation issues are not on appeal.  The issues are therefore listed, and should be considered, only on an extraschedular basis.

Additionally, the February 2010 Board decision directed the RO to issue a statement of the case (SOC) regarding the Veteran's claim for entitlement to service connection for bilateral hammertoes.  Such an SOC was issued in August 2011.  That same month, the Veteran submitted a statement entitled "APPEAL" that listed his claim regarding hammertoes.  Accordingly, the issue was perfected, is in appellate status, and is thus addressed herein.  

Furthermore, although the Veteran filed a notice of disagreement (NOD) with the March 2010 rating decision granting separate evaluations and/or service connection for diabetic retinopathy, this issue was fully granted by the Board in a February 2010 decision.  The Veteran filed an August 2011 NOD regarding the issues of entitlement to increased initial disability ratings on a schedular basis, but those were addressed in a May 2007 Board decision that was not appealed by the Veteran.  Likewise, the Veteran filed an NOD regarding the issue of entitlement to an earlier effective date for PTSD, but that issue was denied in a February 2010 Board decision.  These issues were not appealed to the Court and are final, and not on appeal here.  These issues are not, therefore, addressed herein. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that any lumbar spine disability was not actually caused by VA medical care; rather, it was coincidental thereto.

2.  The diagnostic criteria for evaluating diabetes mellitus, type II and diabetic lesions reasonably describe and contemplate the Veteran's symptoms associated with those disabilities.

3.  The Veteran filed a claim for entitlement to service connection for diabetes mellitus, type II, including all related complications, on October 4, 1990.  

4.  The Veteran first manifested diabetic lesions of the bilateral feet on January 7, 1993.  

5.  Service connection for nerves was denied in an unappealed June 1968 rating decision.  

6.  Evidence associated with the claims file since the June 1968 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychosis or schizophrenia.

7.  The evidence of record demonstrates that bilateral hammertoes are not related to active service.

8.  The evidence of record demonstrates that there is no currently diagnosed psychosis or schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C. § 1151 for a lumbar spine disability due to VA medical treatment in October 1995 have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

2.  The criteria for referral for initial increased extraschedular evaluations for diabetes mellitus and diabetic lesions of the right and left feet have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.110, Diagnostic Code 7199-7121, 4.120, Diagnostic Code 7913 (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

3.  The criteria for an effective date of January 7, 1993, for service-connected diabetic lesions of the right foot and left foot, but no earlier, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b) (2011); Ross v. Peake, 21 Vet. App. 528, 533 (2008); Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008). 

4.  Bilateral hammertoes were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  A psychosis and/or schizophrenia were not incurred in or aggravated by active military service nor may either disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the petition to reopen a claim for entitlement to service connection for psychosis and/or schizophrenia, because the claim is reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Regarding the claims for earlier effective dates and increased initial evaluations, the Veteran has made no assertions of prejudice from any defective notice.  Regarding the claim for service connection for psychosis and/or schizophrenia, an April 2011 letter that contained the required notice was sent prior to readjudication in an August 2011 supplemental statement of the case (SSOC).  Prickett, 20 Vet. App. at 376.  Regarding the claim for service connection for hammertoes and claim for benefits under 38 U.S.C.A. § 1151, May 2004 and June 2007 letters were sent to the Veteran prior to readjudication in an August 2011 SSOC.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   Regarding the claims for increased evaluations, for service connection for a psychosis and/or schizophrenia, and for entitlement to benefits under 38 U.S.C.A. § 1151, adequate VA examinations were provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  The August 2006 and June 2011 VA mental health examinations and the June 2011 lumbar spine examination provided the required etiological opinions based upon a review of the relevant medical evidence and supported by rationale.  The June 2011 feet and skin examinations assessed the diabetic lesions according to the required diagnostic criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

No examination was provided regarding the Veteran's bilateral hammertoes claim, but none was required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is addressed further below, the Board finds that the evidence of record does not establish hammertoes during service or any related in-service event, injury, or disease.  

Regarding the effective date claims, no examinations were provided.  None were necessary, however, because the information and evidence contains sufficient competent medical evidence to decide the claims; those issues are determined based on findings of the date of claim and date of entitlement, which are based on evidence already of record.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran requested a Board hearing, but in a March 2012 submission, he withdrew his request.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in February 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the following development:  1) send a VCAA letter regarding the psychosis claim; 2) provide VA examinations regarding the 38 U.S.C.A. § 1151 claim, the increased evaluation for diabetic lesions claims, and service connection for psychosis and/or schizophrenia claim; and 3) for readjudication of the extraschedular portion of the increased rating claims.  This development was completed.  A compliant letter was sent in April 2011.  VA examinations that addressed all the requested opinions were provided in June 2011.  Finally, the claims were readjudicated in an August 2011 supplemental SOC.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

Benefits under 38 U.S.C.A. § 1151

The Veteran alleges that he slipped and fell in water and injured his back while at a VA medical center, in October 1995.  He alleges additional disability to his lumbar spine as a result of this fall.  VA medical records from October 1995 indicate that the Veteran complained of a fall at the VA medical center and of back pain thereafter.  Records show that the Veteran settled a Federal Tort Claims Act claim against VA in May 1998 for the incident.  Evidence also confirms that the Veteran has a current lumbar spine disability.  

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d).  The evidence must show (1) a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Mangham, 23 Vet. App. at 289.  

For example, the following incidents were found to be coincidental to, and not actually caused by VA care, treatment, or examination:  where a veteran was hit by another patient in a wheelchair while waiting for his appointment in a VA medical center, Sweitzer v. Brown, 5 Vet. App. 503, 504, 506 (1993); where a ceiling grate of panel fell on a veteran during outpatient treatment, Loving, 19 Vet. App. at 98, 100-01; and where a veteran incurred mental distress due to a shooting that occurred at the VA mental health domiciliary at which he was living.  Mangham, 23 Vet. App. at 285, 287.  However, where a veteran was injured due to negligent supervision of hospital patients in a lock-down psychiatric facility, there was actual causation by VA care.  Bartlett v. Shinseki, 24 Vet. App. 328, 330-331 (2011).  

The Board finds that the preponderance of the evidence does not support entitlement to compensation under 38 U.S.C.A. § 1151.  This is because the Veteran's alleged injury was not caused by VA care, treatment, or examination; thus, there is no actual causation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b)-(d); Jones, 12 Vet. App. at 464.  To the contrary, the Veteran's injury was caused by a fall that was coincidental to any direct care provided by VA.  See Mangham, 23 Vet. App. at 287, 289; Loving, 19 Vet. App. at 101; Sweitzer, 5 Vet. App. at 504, 506.  The Veteran's injury is analogous to the injuries incurred in Sweitzer and Loving because it was unrelated to the provision of any care by VA - the mere presence of the Veteran at the VA medical center does not provide actual causation by VA.  See Bartlett, 24 Vet. App. at 330-31 (noting that if the veteran "were arguing that he is entitled to section 1151 benefits simply because he was in a VA hospital at the time another patient injured him, his argument would fail").  As there is no actual causation, the Veteran's claim must fail.  Accordingly, benefits under 38 U.S.C.A. § 1151 are not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Referral for increased initial extraschedular evaluations 

As noted above, only the issues of entitlement to referral for increased initial extraschedular evaluations for diabetes mellitus and right and left foot diabetic lesions are on appeal.  

Where schedular evaluations are inadequate, the RO should refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Thus, the Board must assess whether the relevant diagnostic criteria contemplate the severity and the symptoms of the Veteran's diabetes mellitus, type II and right and left foot diabetic lesions, beginning in 1990.  The Veteran is also service-connected for various complications of diabetes mellitus:  impotency at 20% since April 5, 2000; hypertension at 10 percent since December 7, 1990; and diabetic retinopathy at 10% since May 31, 1994.  The Veteran's total evaluation based on all service-connected disabilities has been 100% since June 26, 1996.  

Here, diabetes mellitus, type II is evaluated as 60 percent disabling, since October 4, 1990.  Prior to June 6, 1996, that evaluation contemplated severe diabetes with episodes of ketoacidosis or hypoglycemic reactions, but with considerable loss of weight and strength and with mild complications, such as pruritis ani, mild vascular deficiencies, or beginning diabetic ocular disturbances.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  On and after June 6, 1996, the evaluation contemplates diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Prior to June 6, 1996, a 100 percent evaluation contemplates pronounced, uncontrolled diabetes, with repeated episodes of ketoacidosis or hypoglycemic reactions, restricted diet and regulation of activities; with progressive loss of weight and strength, or severe complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  On and after June 6, 1996, a 100 percent evaluation is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

There are no specific rating criteria for diabetic lesions.  The Veteran's right and left foot lesions are rated by analogy to post-phlebitic syndrome.  The 10 percent evaluations contemplate intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7199-7121 (2011).  A 20 percent evaluation contemplates persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7199-7121. 

The evidence of record beginning in 1990 includes the Veteran's statements, VA examination reports, and VA and private clinical records.  Throughout the time period, it was noted in VA and private records that the Veteran took insulin twice daily to control his diabetes mellitus.  He was on a calorie-controlled diabetic diet, and had regular visits for check-ups with medical providers, but not weekly visits.  The Veteran's strength testing revealed normal strength.  He also had regular diabetic foot care, which indicated primarily normal examinations.  There were multiple mentions of various skin disorders of the bilateral feet, but it was consistently noted that there was no edema.  The Veteran's weight fluctuated only slightly over the relevant time period.  In a January 1991 VA record, the Veteran felt well.  In 1993 private records, diabetic foot lesions were noted.  In a November 1999 private record, there was an insulin reaction and hypoglycemia.  In VA records dated beginning in 2001, there were no ulcerations.  In January 2003 VA record, it was noted that there were no weight changes or medical complaints.  A January 2005 private record noted edema of the lower extremities.  A June 2007 VA record noted controlled diabetes.  A June 2011 VA examination noted that the Veteran's stasis dermatitis was unrelated to his diabetes mellitus.  

In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  A rating in excess of 60 percent is provided for certain manifestations of the service-connected diabetes mellitus but the medical evidence reflects that those manifestations are not present in this case: the Veteran's diabetes is controlled and the evidence does not show repeated episodes of ketoacidosis or hypoglycemia, regulation of activities, loss of weight or strength, or separate non-compensable complications as most complications are compensable, including retinopathy, lesions of the feet, hypertension, and impotence.  Additionally, the diagnostic criteria adequately describe the Veteran's symptomatology, as the criteria assess the frequency of insulin injections and the presence of hypoglycemic reactions, restricted diet and regulation of activities, complications, loss of weight and strength, hospitalizations, and visits to a diabetic care provider.  Thus, they contemplate the Veteran's diabetes symptoms of insulin injections and regular diabetic care with associated complications.  Accordingly, the evidence does not demonstrate an exceptional or unusual disability picture and referral for extraschedular consideration is not warranted.  

Ratings in excess of 10 percent are provided for certain manifestations of the service-connected diabetic lesions but the medical evidence reflects that those manifestations are not present in this case.  This is because the Veteran's diabetic lesions of the bilateral feet are not shown to cause persistent edema, rather, there is evidence of intermittent edema, and stasis dermatitis was noted to be unrelated.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetic lesions, as the criteria assess the presence of lesions, stasis dermatitis, edema, and pain.  Thus, they contemplate the Veteran's diabetes symptoms of lesions and pain.  Accordingly, the evidence does not demonstrate an exceptional or unusual disability picture and referral for extraschedular consideration is not warranted.  


Earlier effective dates for bilateral feet diabetic lesions

The Veteran claims an earlier effective date for the grant of service connection for his right and left feet diabetic lesions.  The Board notes that in a previous remand, it requested clarification from a VA examiner regarding whether these lesions were present even when noted in 1990, and if present, whether the lesions were separate and apart from the already service-connected calluses of the bilateral feet.  Although a June 2011 VA examiner opined that all skin disorders of the feet were not related to the Veteran's diabetes mellitus, except for possibly accanthosis nigricans, the Board concludes that these findings are more appropriately address whether there was clear and unmistakable error in granting service connection for the lesions or whether the lesions warrant a compensable evaluation at this time.  But because VA granted service connection for the lesions, and only the effective date for that grant is at issue, the Board will not address either of those issues.  

Service connection for diabetes mellitus, was granted effective October 4, 1990.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Secondary to diabetes, service connection for bilateral feet diabetic lesions, was granted effective April 7, 1993, the date that the RO determined there was first treatment for these disabilities.  See 38 C.F.R. § 4.104, Diagnostic Code 7199-7121.  

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of a secondarily service-connected disability may not be earlier than the effective date for the underlying condition.  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008). 

Because the Veteran's diabetic lesions are part of the complications due to his service-connected diabetes mellitus, the proper effective date is considered under the laws and regulations for service connection, not increased ratings.  Compare 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(o) with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b).  This is because the diabetic lesions were granted secondary service connection and are considered additional disability due to diabetes mellitus, not an increase in the disability of diabetes mellitus.  See Ross v. Peake, 21 Vet. App. 528, 533 (2008) (providing that "although an award of secondary service connection may result in an increase in the overall total disability compensation, it is a separate factor and such award does not represent an increase in the severity of the original disability").

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, the proper effective date is the later of the date of claim and when the additional disability was acquired or became manifest, but no earlier than October 4, 1990.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); Ellington, 22 Vet. App. at 145; Ross, 21 Vet. App. at 533.  Accordingly, any earlier effective date must be between October 4, 1990 and April, 7, 1993.  

The Board must, therefore, first determine the date of the Veteran's claim.  Here, the Veteran did not specifically claim service connection for diabetic lesions.  The Board finds that the date of claim is October 4, 1990, the date that the RO received the Veteran's claim for entitlement to service connection for diabetes mellitus, which presumably included a claim for all related disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (noting that the claimant is entitled to the benefit of the doubt in resolving issues).  A review of the claims file indicates that no other documents or communications of record prior to that time may be interpreted as a claim for entitlement to service connection for diabetic lesions.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  Thus, the date of claim is October 4, 1990.

Next, the Board must determine the date that entitlement arose.  See 38 C.F.R. § 3.310 (2011) (providing that secondary service connection is granted where a disability is proximately due to or the result of a service-connected disease or injury); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that secondary service connection requires evidence showing that a current disability was either caused or aggravated by a service-connected disability).  The RO determined that the first date of treatment for diabetic lesions was on April 7, 1993.  But a review of the claims file indicates that diabetic lesions were noted on January 7, 1993.  Although there were complaints related to the Veteran's lower extremities prior to that date, the complaints and treatment were all related to other skin problems, including service-connected calluses, and not diabetic lesions.  Accordingly, the date of entitlement is January 7, 1993.

Thus, the proper effective date is the later of October 4, 1990 and January 7, 1993, which is January 7, 1993.  Accordingly, the Veteran is entitled to an effective date of January 7, 1993, but no earlier.

New and material claim for psychosis or schizophrenia

In a June 1968 rating decision, the RO denied service connection for nerves because there was no current disability.  The Veteran did not appeal that decision.  The decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  In a December 1990 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for nerves.  The Veteran appealed that decision, and posttraumatic stress disorder (PTSD) was eventually service-connected in a May 1992 rating decision.  

In 2005, the Veteran filed a claim for service connection for schizophrenia and psychosis.  In an August 2006 rating decision, the RO found that the claim was not service-connected because there was no current psychosis or schizophrenia; the Board finds that the RO implicitly reopened the claim.  The Veteran appealed.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, psychoses may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the RO implicitly determined that new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for a psychosis and schizophrenia.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the June 1968 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the June 1968 decision includes the following:  the Veteran's STRs and a December 1967 VA neuropsychiatric evaluation.  A May 1967 STR noted schizophrenia reaction, paranoid type, suspected, not proven.  In the September 1967 separation examination, the assessment was personality emotionally unstable, chronic, and severe.  The December 1967 VA examination diagnosed possible residuals of schizophrenic reaction.  

Evidence submitted after the June 1968 decision includes VA medical records, SSA records, and lay statements.  SSA records from 1988 note the Veteran was disabled due to mental deficiency as of 1983.  In an August 1985 VA neuropsychiatric examination, the assessment was dementia associated with ethanol use.  The examiner noted a psychotic episode approximately 18 years prior in Vietnam.  October 1985 VA records assessed alcohol dependence and abuse.  In a May 1991 statement, the Veteran reported that he had a nervous condition manifest during his service in Vietnam and that PTSD had worsened his condition.  February 1992 VA records diagnosed PTSD and history of alcohol dependence, in remission.  Multiple VA records dated from 1990 to 2008 provided diagnoses of PTSD, alcohol abuse, severe chronic PTSD with psychotic symptoms, co-morbid chronic depressive disorder, and schizophrenia.  A June 2011 VA examination diagnosed PTSD and assessed the Veteran's current psychiatric diagnoses. 

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is also material because it contains a current diagnosis of schizophrenia, suggesting the presence of a chronic psychiatric disorder since service discharge.  See 38 C.F.R. §§ 3.156(a), 3.303(b).  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

New and material evidence having been received, the claim for entitlement to service connection for psychosis and/or schizophrenia is reopened.  The Board finds that it may adjudicate this claim on the merits because the RO adjudicated the claim on a direct basis.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the issue on appeal.  Hickson, 23 Vet. App. at 399-400; Bernard, 4 Vet. App. at 394.


Entitlement to service connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, a psychosis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

      Psychosis and/or schizophrenia

In an August 1966 service entrance report of medical history (RMH), the Veteran denied nerves, depression, and excessive worry.  In an August 1966 service entrance report of medical examination (RME), the psychiatric examination was normal.  In a May 8, 1967 STR, the Veteran was evacuated from Vietnam with a diagnosis of schizophrenic reaction, acute, undifferentiated type.  The diagnosis could not be confirmed.  Regardless, the Veteran was found not fit for duty.  In July 1967 STR, the diagnosis was personality, emotionally unstable, chronic, severe.  In the September 1967 service discharge RMH, the Veteran denied nervous trouble, depression, and excessive worry.  In the September 1967 service discharge RME, there was personality, emotionally unstable.  

In a December 1967 VA neuropsychiatric examination, the diagnosis was possible residuals of schizophrenic reaction.  In a May 1968 VA medical record, the Veteran was hospitalized for 18 days.  The examiner noted probable combat stress situation.  In a January 1984 SSA record, the diagnosis was somatization disorder and it was noted that the Veteran was abusing alcohol and opiates for his pain.  In an August 1988 SSA record, the diagnosis was schizophrenia, undifferentiated, chronic.  In an August 1985 VA general medical examination, a nervous condition was noted.  The assessment was dementia, associated with alcohol abuse.  An October 1985 VA record diagnosed alcohol dependence.  

In VA records and examinations dated from 1992 through 1998, diagnoses of PTSD were made.  In VA medical records dated from 1999 to 2007, there were multiple diagnoses of severe chronic PTSD and PTSD with psychotic symptoms.  In April and October 2002 VA records, the diagnosis was schizophrenia.  An August 2006 VA mental health examination was conducted.  The examiner reviewed medical records and provided a diagnosis of chronic, severe PTSD.  No other psychiatric diagnosis was provided.  The examiner noted delusional paranoid thoughts, but suspected that the thoughts were part of the Veteran's PTSD symptoms.  In VA records dated in 2007 and 2008, the assessments were PTSD and schizophrenia.  

A June 2011 VA mental examination was conducted.  The examiner reviewed the claims file and conducted a full interview of the Veteran.  The assessment was PTSD.  The examiner concluded that it was less likely than not that the Veteran had a psychosis or schizophrenia.  The examiner noted that although the medical records indicated a long history of PTSD treatment symptoms, dating back to the time of military service, PTSD was not recognized as a diagnostic entity until 1980.  Review of records suggested to the examiner that the 1967 and 1968 diagnoses and treatment were actually sequelae of trauma exposure.  The examiner stated that confusion, shock, irritability, and interpersonal conflict are common reactions to trauma exposure.  The examiner noted that the Veteran's psychotic symptoms included hallucinations of hearing voices, screaming, and helicopters, and seeing repeated images of a battle, which appeared to be flashbacks, rather than hallucinations and were indicative of PTSD rather than a psychotic disorder.  Likewise, the reported paranoia appeared to be a product of PTSD-related hypervigilance.  

The Board finds that the weight of the evidence of record does not support a finding of service connection for a psychosis or schizophrenia.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  This is because the probative evidence of record demonstrates that there is no current diagnosis of a psychosis or of schizophrenia.  See Shedden, 381 F.3d at 1167; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board notes that the Veteran is separately service-connected for PTSD, for which he is assigned a 100 percent evaluation.  Multiple post-service discharge medical records provided diagnoses of schizophrenia and psychotic features.  These diagnoses, however, were not accompanied by any explanation, as is typical in psychiatric treatment records, where the focus is on proper care and treatment of psychiatric symptoms, and not on the preciseness of diagnoses.  But the 2006 and 2011 VA examiners found that the symptoms noted to be schizophrenia and psychotic were actually symptoms associated with the Veteran's separately service-connected PTSD.  The Board assigns these opinions more weight as they are based upon a longitudinal review of the relevant medical evidence and contain well-reasoned and thorough supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, as there is no current disability, service connection for a psychosis or schizophrenia is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

	Bilateral hammertoes

In an August 1966 service entrance RMH, the Veteran denied foot trouble.  In the accompanying service entrance RME, the feet examination was normal.  In the service discharge RMH, the Veteran denied foot trouble.  In the September 1967 service discharge RME, there was normal feet examination.  The STRs were silent regarding hammertoe complaints, treatment, or diagnoses.  

In February and April 1970 VA medical records, there were painful hardened areas on the bottom of the Veteran's feet, corns, and possible fungal infections.  An October 1990 VA record diagnosed chronic fungal infections of the feet.  In VA medical records and exams dated from 1991 through 1998, the following disorders were diagnosed and treated:  calluses of the feet, diabetic neuropathy, plantar hyperkeratosis with calluses, acanthosis nigricans, intractable plantar keratosis, tinea pedis, acne keloidis, and pain.  1992 and 1996 VA x-ray reports indicated the left foot was normal with no bony abnormality.  

In private medical records dated from 1991 to 2000, the diagnoses included long history of peripheral neuropathy, cryptotic nails, keratotic lesions, and painful intractable plantar keratosis of the 3rd metatarsal head of the left foot.  There was treatment for debridement of the nails and intractable plantar keratosis, mycotic nails, plantar calluses, and dystrophic nails.  A September 1997 private record diagnosed hammertoes.  

A January 2001 VA feet examination was conducted.  The Veteran reported pain, itching, fatigability, and lack of endurance.  The assessment was plantar calluses.  The examiner determined there were no hammertoes.  In a February 2001 VA medical record, the assessment was corns and calluses.  The orthopedic examination was mostly unremarkable.  In March and August 2002 VA records, the assessment was deformed metatarsal, porokeratoma.  In a September 2005 private medical record, the assessment was onychomycotic nails and bilateral 5th hammertoe deformity.  June 2011 VA feet and skin examinations were conducted.  The impressions were chronic callosities and no lesions.  

The Board finds that the evidence of record does not support a finding of service connection for bilateral hammertoes.  See Gabrielson, 7 Vet. App. at 40.  First, there is a currently diagnosed disability because bilateral hammertoes have been assessed.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.  But there is no in-service event, injury, or disease.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The STRs are silent for hammertoes or other deformity.  The entrance and discharge RMEs note normal feet.  Additionally, at discharge, the Veteran denied any feet trouble and the Veteran has not asserted the presence of hammertoes during service.  Furthermore, the first evidence of record of hammertoes is in a 1997 private medical record, which is approximately 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  A January 2001 VA examination report specifically noted there were no hammertoes.  The remaining evidence of record does not indicate that the Veteran's bilateral hammertoes are otherwise related to active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Thus, as there is no in-service event, injury, or disease, and the evidence of record does not demonstrate a relationship to service, service connection for hammertoes is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a lumbar spine disability is denied.

Entitlement to referral for increased initial extraschedular evaluations for service-connected diabetes mellitus, type II and right and left foot diabetic lesions is denied.

An effective date of January 7, 1993, but no earlier, for a grant of secondary service connection for diabetic lesions of the right and left feet is granted, subject to the laws and regulations governing the payment of monetary benefits. 

New and material evidence having been received, the claim for entitlement to service connection for a psychosis and/or schizophrenia is reopened; the claim is granted to this extent only.

Service connection for a psychosis and/or schizophrenia is denied.

Service connection for bilateral hammertoes is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


